On order of the Chief Justice, the motion for the temporary admission of out-of-state attorneys Jaimie N.L. Cavanaugh and Wesley P. Hottot to appear and practice in this case under MCR 8.126(A) is GRANTED. The motion of plaintiffs-appellants to extend the time for filing their reply brief is GRANTED. The brief will be accepted as timely filed if submitted on or before May 8, 2019. The motion of the Center for Constitutional Jurisprudence to file a brief amicus curiae is GRANTED. The amicus brief will be accepted for filing if submitted on or before May 8, 2019.